DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368).
Claim 1:	JP ‘865 in Figure 1 (paragraph [0060]) discloses a polymer material (interface layer 42) for a lithium secondary battery (1) comprising a polythiophene-based polymer represented by the following formula 1:
[Formula 1]


    PNG
    media_image1.png
    104
    286
    media_image1.png
    Greyscale

wherein PEG is polyethylene glycol, when the number of ethylene oxide units of PEG is m, m is 4 to 15 (3 or more as per paragraph [0038])(paragraphs [0031]-[0032] and [0034]-[0036]). See also entire document.
JP ‘865 does not disclose that n is 70 to 280. However, it would have been within one having ordinary skill in the art to modify n depending upon the desired size of the polymer, the thickness, the molecular weight and the electronic conductivity needed to reduce internal resistance of the battery to suppress the reduction decomposition of the room temperature salt constituting the electrolyte, thus improving the charge-discharge characteristics.
JP ‘865 does not disclose a conductive polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of JP ‘865 by incorporating the conductive polymer of Roumi.
One having ordinary skill in the art would have been motivated to make the modification to provide a conductive polymer that would have provided an added path for electron transfer between the positive electrode and a positive electrode current 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Roumi et al. further disclose that the conductive polymer includes poly-(3,4-ethylenedioxythiophene):poly(styrenesulfonate)(PEDOT:PSS).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1
However, the JP ‘865 combination does not disclose the polythiophene-based polymer and the claimed conductive polymer are contained in a weight ration of 95:5 to 82:20.
As set forth above in claim 1, JP ‘865 discloses a polythiophene-based polymer provided to generate a potential difference between the positive electrode side surface and negative electrode of the interface, whereas the conducting polymer of Roumi is provided to increase the electronic conductivity of the positive or negative electrode.
Therefore, it would have been within the skill of one having ordinary skill in the art to have optimized the ratios depending upon the desire potential difference and electronic conductivity.
Claim 4:	The rejection of claim 4 is as set forth above in claim 4 wherein given that the polymer material of the JP ‘865 is similar to that instantly claimed, the polymer material of the JP ‘865 combination renders obvious a polymer material having an ionic conductivity of 10-6 S/cm to 10-4 S/cm.
Claim 5: 	The rejection of claim 4 is as set forth above in claim 4 wherein given that the polymer material of the JP ‘865 is similar to that instantly claimed, the polymer material of the JP ‘865 combination renders obvious a polymer material having an electronic conductivity of 10-8 S/cm to 10-2 S/cm.
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the JP ‘865 combination disclose a positive electrode for the lithium battery comprising the conductive polymer of Roumi in physical contact with the positive electrode and the polythiophene-based polymer of JP ‘865 positioned on the negative electrode.
However, JP ‘865 in paragraph [0031] discloses “…Preferably, the interface layer is substantially electron non-conductive. Thereby, a potential gradient can be effectively generated between the negative electrode and the positive electrode side surface of the interface layer”; and, in paragraph [0032], JP ‘865 discloses “The potential difference generated between the positive electrode side surface and the negative electrode of the interface layer varies depending on the material (electronic conductivity) of the interface layer, the thickness of the interface layer, and the like. In a preferred form of the present invention, when the battery is used, the potential of 
Therefore, even though JP ‘865 is concerned with an interface layer provided on the negative electrode, it would have been within the skill of one having ordinary skill in the art to have positioned the interface layer on the positive electrode so long as the interface layer has the material (electronic conductivity), thickness, and the like to vary the potential difference between the electrode(s) and the interface layer.
With the modification, the positive electrode of the JP ‘865 combination would comprise the polymer material set forth above in claim 1.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 and 6 wherein the JP ‘865 combination discloses a lithium secondary battery (see JP ‘865, paragraph [0001] which discloses a lithium ion battery, and Roumi, col. 23: 3-17, discloses lithium ion batteries).

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368) as applied to 1 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction)
	JP ‘865 and Roumi are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	The JP ‘865 combination does not disclose a method for preparing the polymer material for the lithium battery comprising:
(a) forming a polythiophene-based polymer represented by Formula 1;
(b) forming a conductive polymer; and, 
(c)  heating treating the polyethylene-based polymer.
KR ‘098 discloses (b) a method for preparing and manufacturing a conductive polymer for secondary batteries, comprising a conductive polymer (i.e. a polythiophene acetic as a conductive polymer (see paragraphs [0014]-[0015], [0028] and [0042]-[0043] and claims 1 and 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of the JP ‘865 combination by incorporating the method of KR ‘098.
One having ordinary skill in the art would have been motivated to make the modification to provide an active material for a secondary battery that uses an organic material and has high electrical conductivity (paragraph [0005]),

	AKBULUT et al. discloses (b) a method for preparing polythiophene-g-poly(ethylene glycol with lateral amino groups wherein PEG conjugated DBP-PEG is formed by brominating thiophene-3-carboxylic acid to produce an intermediate material (dibromothiophene-functional PEG) and carrying out esterification with the addition of poly(ethylene glycol) monoethyl ether (see page 20612, abstract; page 20614, lower right column to page 20615, upper left column; and scheme 1; and page 20613, right column, 4th paragraphs entitled “Synthesis of Dibromothiophene-Functional PEG Macromonomers (DBT-PEG)).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the JP ‘865 combination by incorporating the esterification with the addition of PEG to conjugate PEDG to the polythiophene acetic acid as taught by AKBULT et al and to heat treat (e.g., at room temperature) the polyethylene-based polymer so to facilitate blending and solidification of the polymer to achieve the predictable results of providing a polythiophene-based polymer represented by Formula 1.
	Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein  
KR ‘098 further discloses a method for preparing polythiophene acetic acid which is a conductive polymer, comprising the steps of:

AKBULUT et al.  further discloses a method for preparing polythiophene-g-poly(ethylene glycol) with lateral amino groups wherein PEG conjugated DBP-PEG is formed by brominating thiophene-3-carboxylic acid to produce an intermediate material (dibromothiophene-functional PEG) and carrying out esterification with the addition of poly(ethylene glycol) monoethyl ether (see page 20612, abstract; page 20614, lower right column to page 20615, upper left column; and scheme 1).
Claim 10:	The rejection of claim 10 is as set forth above in claim 8 wherein the JP ‘865 combination does not disclose performing the heat treatment at 120 to 250oC. 
AKBULUT et al.  discloses that the reaction mixture was stirred for 5 days at room temperature.
Thus, in the absence of a showing of criticality or unexpected results it would have been within the skill of one having ordinary skill in the to perform the heat treatment as any desired temperature, including at a temperature of 120 to 250oC. 
.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865).
Claim 1:	JP ‘865 in Figure 1 (paragraph [0060]) discloses a polymer material (interface layer 42) for a lithium secondary battery (1) comprising a polythiophene-based polymer represented by the following formula 1:
[Formula 1]


    PNG
    media_image1.png
    104
    286
    media_image1.png
    Greyscale

wherein PEG is polyethylene glycol, when the number of ethylene oxide units of PEG is m, m is 4 to 15 (3 or more as per paragraph [0038])(paragraphs [0031]-[0032] and [0034]-[0036]). See also entire document.
JP ‘865 does not disclose that n is 70 to 280. 
However, it would have been within one having ordinary skill in the art to modify n depending upon the desired size of the polymer, the thickness, the molecular weight and the electronic conductivity.
. 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) as applied to claim 11 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction).
	JP ‘865 is as applied, argued, and disclosed above, and incorporated herein.
	Claim 12:	The JP ;865 combination does not disclose a method for preparing the polythiophene-based polymer according to claim 11, wherein the method comprises,
(a) adding methanol and sulfuric acid to thiophene acetic acid to form thiophene methyl
acetate;
(b) adding iron chloride to thiophene methyl acetate to form polythiophene methyl acetate;
(c) adding sodium hydroxide to the polythiophene methyl acetate to form polythiophene

(d) adding hydrogen chloride to the polythiophene sodium acetate to form polythiophene
acetic acid; and
(e) adding polyethylene glycol to the polythiophene acetic acid to form poly(3-polyethylene
glycol thiophene).
KR ‘098 further discloses a method for preparing polythiophene acetic acid which is a conductive polymer, comprising the steps of:
forming thiophene methyl acetate by (a) adding distilled methanol and sulfuric acid to polythiophene acetic acid; forming polythiophene methyl acetate by (b) adding iron chloride to the thiophene methyl acetate; forming polythiophene sodium acetate by (c) adding sodium hydroxide to the polythiophene methyl acetate; and (d) obtaining polythiophene acetic acid by adding hydrogen chloride to the polythiophene sodium acetate (see paragraphs [0042] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of the JP ‘865 combination by incorporating the method of KR ‘098.
One having ordinary skill in the art would have been motivated to make the modification to provide an active material for a secondary battery that uses an organic material and has high electrical conductivity (paragraph [0005]).

AKBULUT et al.  discloses a method for preparing polythiophene-g-poly(ethylene glycol) with lateral amino groups wherein PEG conjugated DBP-PEG is formed by brominating thiophene-3-carboxylic acid to produce an intermediate material (dibromothiophene-functional PEG) and carrying out esterification with the addition of poly(ethylene glycol) monoethyl ether (see page 20612, abstract; page 20614, lower right column to page 20615, upper left column; and scheme 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the JP ‘865 combination by incorporating the esterification with the addition of PEG to conjugate PEDG to the polythiophene acetic acid as taught by AKBULT et al to achieve the predictable results of providing a polythiophene-based polymer represented by Formula 11.

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729